In concurring in results in the opinion filed by Chief Justice Watts, we only wish to remark that two errors or mistakes have been made — one by the legislature, the other by the Court:
(1) By the legislature. In its effort to confer a great benefit upon the State by road building, in tying two plans together, to wit, the State and district plans, it has formed a knot, which, if cut, must be done by the exercise of the exclusive prerogative of the legislature. The knot makes the so-called Act inoperative for that reason. The will of an executive has to be exercised before the so-called Act can be made effective. The legislature has overlooked a very simple principle in physics — that two equal bodies cannot *Page 566 
occupy the same space at the same time. The very meaning of an Act is something done, accomplished, finished.
(2) The Court's error is in the discovery of a political division of the State that is not limited by the provisions of Article 10, § 5, and outside of the pale of the Constitution, resulting in a riot of bond issues, thereby leaving the taxpayers the minority without protection, the only purpose or necessity for a Constitution.
 *Page 1